EXHIBIT 10.1

EMPLOYMENT SEPARATION AND GENERAL RELEASE AGREEMENT

This Employment Separation and General Release Agreement (this “Separation
Agreement”), is entered into this 30th day of June 2005, by and between Ken
Blakely, an individual (“Blakely”), and MSC.Software Corporation, a Delaware
corporation (“MSC”).

WHEREAS, Blakely has been employed as the Vice President of Special Projects for
MSC; and

WHEREAS, Blakely and MSC have mutually agreed to terminate Blakely’s employment
relationship with MSC upon the terms set forth herein;

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Separation Agreement, Blakely and MSC agree as follows:

I. Resignation. Blakely hereby resigns as an officer, director, employee,
member, manager and in any other capacity with MSC and each of its affiliates,
effective June 30, 2005 (the “Separation Date”). Concurrently with the execution
of this Separation Agreement, Blakely shall execute the letter attached as
Exhibit A hereto and promptly deliver such letter to MSC. MSC and its affiliates
hereby accept such resignation, effective immediately. Blakely acknowledges and
agrees that he has received all amounts owed for his regular and usual salary
(including, but not limited to, any severance, overtime, bonus, accrued
vacation, commissions, or other wages) and usual benefits, and that all payments
due to Blakely from MSC after the Separation Date shall be determined under this
Separation Agreement.

II. Severance.

A. Severance Pay. MSC shall pay as severance pay to Blakely (i) a lump sum
amount of Nineteen Thousand Dollars and No Cents ($19,000.00), less standard
withholding and authorized deductions, within thirty days after his return of
this executed Agreement to MSC (“Lump Sum Severance Payment”), and (ii) a
monthly severance benefit of Nineteen Thousand Dollars and No Cents ($19,000.00)
per month, less standard withholding and authorized deductions, for a period of
five consecutive months commencing with August 2005 and ending with December
2005 (“Salary Continuation Payments”). The Salary Continuation Payment for any
such month will be paid to Blakely not later than the last day of such month and
may be paid, in MSC’s discretion, in installments during such month. Blakely
shall not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise, nor shall the amount of any
payment provided for in this Agreement be reduced by any compensation earned by
Blakely as a result of employment by another company, self-employment or
otherwise.

B. Health Benefit Continuation. For a period of six (6) months following the
Separation Date, MSC shall either pay or reimburse Blakely for one hundred
percent (100%) of Blakely’s COBRA premiums to continue for such period the same
or reasonably equivalent medical coverage for Blakely (and, if applicable,
Blakely’s eligible dependents) as in effect immediately prior to the Separation
Date. For a period of six (6) months following the Separation Date, Blakely
shall also be entitled to continued supplemental medical benefit coverage under
MSC’s executive medical benefit program.

 

1



--------------------------------------------------------------------------------

C. Outplacement. MSC shall either pay or reimburse Blakely for outplacement
costs of up to Seven Thousand Five Hundred Dollars and No Cents ($7,500.00) in
the aggregate incurred by him during the six (6) month period following the
Separation Date, subject to such reasonable documentation as MSC may request of
Blakely to substantiate such costs.

D. No Other Benefits. The severance payments and benefits pursuant to this
Section II are for and in lieu of any other payments or benefits (and, except as
specifically provided herein, none shall accrue) beyond the Separation Date.
Blakely specifically acknowledges and agrees that he is entitled to receive no
severance pay or other benefits pursuant to any severance plan or policy of MSC
or any of its affiliates.

III. Non-Disparagement. Blakely agrees that he shall not (1) directly or
indirectly, make or ratify any statement, public or private, oral or written, to
any person that disparages, either professionally or personally, MSC or any of
its affiliates, past and present, and each of them, as well as its and their
directors, officers, agents, attorneys, insurers, employees, stockholders, and
successors, past and present, and each of them, or (2) make any statement or
engage in any conduct that has the purpose or effect of disrupting the business
of MSC or any of its affiliates.

IV. Release. Blakely on behalf of himself, his descendants, dependents, heirs,
executors, administrators, assigns, and successors, and each of them, hereby
covenants not to sue and fully releases and discharges MSC and each of its
parents, subsidiaries and affiliates, past and present, as well as its and their
trustees, directors, officers, members, managers, partners, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, hereinafter together and collectively
referred to as the “Releasees,” with respect to and from any and all claims,
wages, demands, rights, liens, agreements, contracts, covenants, actions, suits,
causes of action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, and whether
or not concealed or hidden, which he now owns or holds or he has at any time
heretofore owned or held or may in the future hold as against any of said
Releasees, arising out of or in any way connected with his service as an
officer, director, employee, member or manager of any Releasee, his separation
from his position as an officer, director, employee, manager and/or member, as
applicable, of any Releasee, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury whatever, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Separation Agreement including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Family and Medical Leave Act of 1993, the California Fair Employment and Housing
Act, the California Family Rights Act, or any claim for severance pay, bonus,
sick leave, holiday pay, vacation pay, life insurance, health or medical
insurance or any other fringe benefit, workers’ compensation or disability;
provided that such release shall not apply to (1) any obligation created by or
arising out of this Separation Agreement for which receipt or satisfaction has
not

 

2



--------------------------------------------------------------------------------

been acknowledged, (2) any right to indemnification that Blakely may have
pursuant to MSC’s Bylaws or under applicable laws with respect to any losses
that Blakely may in the future incur with respect to his past service as an
officer or employee of MSC, and (3) with respect to any such losses, any rights
that Blakely may have to insurance coverage for such losses under any MSC
directors and officers liability insurance policy.

V. 1542 Waiver. It is the intention of Blakely in executing this instrument that
the same shall be effective as a bar to each and every claim, demand and cause
of action hereinabove specified. In furtherance of this intention, Blakely
hereby expressly waives any and all rights and benefits conferred upon him by
the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly
consents that this Separation Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
related to unknown and unsuspected claims, demands and causes of action, if any,
as well as those relating to any other claims, demands and causes of action
hereinabove specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Blakely acknowledges that he may hereafter discover claims or facts in addition
to or different from those which Blakely now knows or believes to exist with
respect to the subject matter of this Separation Agreement and which, if known
or suspected at the time of executing this Separation Agreement, may have
materially affected this settlement. Nevertheless, Blakely hereby waives any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts. Blakely acknowledges that he understands the
significance and consequences of such release and such specific waiver of
SECTION 1542.

VI. ADEA Waiver. Blakely expressly acknowledges and agrees that by entering into
this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Separation
Agreement. Blakely further expressly acknowledges and agrees that:

A. In return for this Separation Agreement, he will receive consideration beyond
that which he was already entitled to receive before entering into this
Separation Agreement;

B. He is hereby advised in writing by this Separation Agreement to consult with
an attorney before signing this Separation Agreement;

C. He was given a copy of this Separation Agreement on [                    ,
2005] and informed that he had twenty-one (21) days within which to consider
this Separation Agreement; and

 

3



--------------------------------------------------------------------------------

D. He was informed that he had seven (7) days following the date of execution of
this Separation Agreement in which to revoke this Separation Agreement.

VII. No Transferred Claims. Blakely warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Separation
Agreement any released matter or any part or portion thereof and he shall
defend, indemnify and hold MSC and each of its affiliates harmless from and
against any claim (including the payment of attorneys’ fees and costs actually
incurred whether or not litigation is commenced) based on or in connection with
or arising out of any such assignment or transfer made, purported or claimed.

VIII. Confidential Information.

A. Blakely, in the performance of Blakely’s services on behalf of MSC and its
affiliates, has had access to, received and been entrusted with confidential
information, including but in no way limited to development, marketing,
organizational, financial, management, administrative, production, distribution
and sales information, data, specifications and processes presently owned or at
any time in the future developed, by MSC, its affiliates, or its or their agents
or consultants, or used presently or at any time in the future in the course of
its or their business that is not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and was made available to Blakely in confidence. Blakely
represents that he has held all such information confidential and will continue
to do so.

B. Except in the performance of services on behalf of MSC and its affiliates,
Blakely shall not, directly or indirectly for any reason whatsoever, disclose or
use any such Confidential Material, unless such Confidential Material ceases
(through no fault of Blakely’s) to be confidential because it has become part of
the public domain or he is otherwise obligated to disclose such information by
the lawful order of any competent jurisdiction. All records, files, drawings,
documents, equipment and other tangible items, wherever located, relating in any
way to the Confidential Material or otherwise to the business of MSC or any of
its affiliates, which Blakely prepares, uses or encounters, shall be and remain
the sole and exclusive property of the appropriate entity or entities and, to
the extent not part of the public domain through no fault of Blakely’s, shall be
included in the Confidential Material. On or before the Separation Date, Blakely
shall promptly deliver to MSC any and all of the Confidential Material, not
previously delivered to MSC, that may be or at any previous time has been in
Blakely’s possession or under Blakely’s control.

C. Blakely hereby acknowledges that the sale or unauthorized use or disclosure
of any of the Confidential Material by any means whatsoever and any time before,
during or after Blakely’s engagement with MSC shall constitute “Unfair
Competition.” Blakely agrees that Blakely shall not engage in Unfair Competition
either during the time engaged by MSC or any time thereafter.

IX. Soliciting Customers. Blakely promises and agrees that he will not, during
the period he is receiving Salary Continuation Payments pursuant to Section
II.A. herein, influence or attempt to influence any customers of MSC or any of
its affiliates, either directly or indirectly, to divert their business to any
individual, partnership, firm, corporation or other entity which is

 

4



--------------------------------------------------------------------------------

currently or at that particular point in time in competition with (or has plans
known to Blakely (or which Blakely reasonably should know of) to engage in
business which would be in competition with) the business of MSC or any of its
affiliates. (For purposes of this Separation Agreement, a business in
competition with MSC or its affiliates will be deemed to include (without
limiting any other business in competition with MSC or its affiliates) any
business which is engaged in the development, marketing and/or support of
virtual product development tools for the computer-aided engineering marketplace
(including, without limitation, simulation software and/or professional
services).) Blakely acknowledges that during his employment with MSC, he was
given access to Confidential Material of MSC and its affiliates, and that such
Confidential Material constitutes MSC’s trade secrets. Blakely acknowledges and
agrees that this restriction is necessary in order for MSC to preserve and
protect its legitimate proprietary interest in its Confidential Material and
trade secrets.

X. Soliciting Employees. Blakely promises and agrees that he will not, for a
period of six (6) months after the Separation Date, directly or indirectly
solicit any employee of MSC or any of its affiliates who earned annually $25,000
or more as an employee of such entity during the last six months of his or her
own employment to work for any business, individual, partnership, firm, or
corporation.

XI. Stock Options. MSC has previously granted options on shares of MSC common
stock to Blakely. As of June 30, 2005, such options are scheduled (to the extent
not previously expired, terminated, or exercised) to be outstanding as to an
aggregate of [                    ] shares of MSC common stock, of which options
covering [                    ] shares of MSC common stock are scheduled to be
vested as of that date (the “Vested Options”) and options covering
[                    ] shares of MSC common stock are scheduled to be unvested
as of that date (the “Unvested Options”). The Unvested Options shall be, and
hereby are, terminated and Blakely shall have no further rights with respect
thereto or in respect thereof. This confirms that the Vested Options shall
remain exercisable in accordance with their terms until the first to occur of
the following: (1) the close of business on September 29, 2006, (2) Blakely’s
material breach of any provision of this Separation Agreement, the Consulting
Agreement entered into by and between Blakely and MSC on or about the date
hereof (the “Consulting Agreement”), or the Employee Confidentiality and
Inventions Agreement by and between Blakely and MSC and entered into on or about
February 27, 2004 (the “Confidentiality Agreement”), (3) the end of the maximum
award term of the particular Vested Option, or (4) the termination of the Vested
Option in connection with a change in control or similar event as contemplated
by the applicable equity incentive plan under which the option was granted.
Except as expressly provided in this Section XI, the Vested Options otherwise
remain outstanding in accordance with their respective terms and conditions.

XII. Miscellaneous

A. Successors.

1. This Separation Agreement is personal to Blakely and shall not, without the
prior written consent of MSC, be assignable by Blakely.

 

5



--------------------------------------------------------------------------------

2. This Separation Agreement shall inure to the benefit of and be binding upon
MSC and its respective successors and assigns and any such successor or assignee
shall be deemed substituted for MSC under the terms of this Separation Agreement
for all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the ownership of
MSC or to which MSC assigns this Separation Agreement by operation of law or
otherwise.

B. Waiver. No waiver of any breach of any term or provision of this Separation
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Separation Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

C. Modification. This Separation Agreement may not be amended or modified other
than by a written agreement executed by Blakely and the Chief Executive Officer
of MSC or his designee.

D. Complete Agreement. This Separation Agreement and the Consulting Agreement
constitute and contain the entire agreement and final understanding concerning
Blakely’s relationship with MSC and its affiliates and the other subject matters
addressed herein between the parties, and supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matters hereof. The Employee Confidentiality and
Inventions Agreement is outside of the scope of the preceding sentence and shall
continue in effect in accordance with its terms. Any representation, promise or
agreement not specifically included in this Separation Agreement, the Consulting
Agreement or the Confidentiality Agreement shall not be binding upon or
enforceable against either party. This Separation Agreement, along with the
Consulting Agreement and the Confidentiality Agreement, constitute an integrated
agreement.

E. Litigation and Investigation Assistance. Blakely agrees to cooperate in the
defense of MSC or any of its affiliates against any threatened or pending
litigation or in any investigation or proceeding by any governmental agency or
body that relates to any events or actions which occurred during or prior to the
term of Blakely’s employment with MSC. Furthermore, Blakely agrees to cooperate
in the prosecution of any claims and lawsuits brought by MSC or any of its
affiliates that are currently outstanding or that may in the future be brought
relating to matters which occurred during or prior to the term of Blakely’s
employment with MSC. From and after the Separation Date, except as requested by
MSC or as required by law, Blakely shall not comment upon any (i) threatened or
pending claim or litigation (including investigations or arbitrations) involving
MSC or any of its affiliates or (ii) threatened or pending government
investigation involving MSC or any of its affiliates.

F. Severability. If any provision of this Separation Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Separation Agreement which can be given effect
without the invalid provisions or applications and to this end the provisions of
this Separation Agreement are declared to be severable.

 

6



--------------------------------------------------------------------------------

G. Choice of Law. This Separation Agreement shall be deemed to have been
executed and delivered within the State of California, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of California without
regard to principles of conflict of laws.

H. Cooperation in Drafting. Each party has cooperated in the drafting and
preparation of this Separation Agreement. Hence, in any construction to be made
of this Separation Agreement, the same shall not be construed against any party
on the basis that the party was the drafter.

I. Counterparts. This Separation Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

J. Arbitration. Any dispute, claim or controversy arising out of or relating to
this Separation Agreement, its enforcement or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions, including the determination of the scope or applicability of this
agreement to arbitrate, shall be submitted to final and binding arbitration, to
be held in Orange County, California before a sole arbitrator; provided,
however, that provisional injunctive relief may, but need not, be sought in a
court of law while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until the matter
is finally determined by the arbitrator. The arbitration shall be administered
by JAMS pursuant to its Comprehensive Arbitration Rules and Procedures. Judgment
on the award may be entered in any court having jurisdiction. In the event
either party institutes arbitration under this Separation Agreement, the party
prevailing in any such proceeding, as determined by the arbitrator, shall be
entitled, in addition to all other relief, to reasonable attorneys’ fees
relating to such arbitration. The nonprevailing party shall be responsible for
all costs of the arbitration, including but not limited to, the arbitration
fees, court reporter fees, etc. Any dispute as to the reasonableness of costs
and expenses shall be determined by the arbitrator.

K. Advice of Counsel. In entering this Separation Agreement, the parties
represent that they have relied upon the advice of their attorneys, who are
attorneys of their own choice, and that the terms of this Separation Agreement
have been completely read and explained to them by their attorneys, and that
those terms are fully understood and voluntarily accepted by them.

L. Supplementary Documents. All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions that may
be necessary or appropriate to give full force to the basic terms and intent of
this Separation Agreement and which are not inconsistent with its terms.

M. Headings. The section headings contained in this Separation Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Separation Agreement.

 

7



--------------------------------------------------------------------------------

N. Taxes. Other than MSC’s right to reduce the Cash Severance Payment and the
Salary Continuation Payments for standard withholding, Blakely shall be solely
responsible for any taxes due as a result of the payment of the Cash Severance
Payment, Salary Continuation Payments and other benefits to be provided to
Blakely pursuant to Section II. Blakely will defend and indemnify MSC and each
of its affiliates from and against any tax liability that any of them may have
with respect to any such payment and against any and all losses or liabilities,
including defense costs, arising out of Blakely’s failure to pay any taxes due
with respect to any such payment.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

I have read the foregoing Separation Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

EXECUTED this 30th day of June 2005, at Orange County, California.

 

“Blakely”

 

Ken Blakely

EXECUTED this 30th day of June 2005, at Orange County, California.

 

“MSC”

MSC.Software Corporation,

a Delaware corporation

 

By:

 

 

Its:

 

 

 

9